Appeal by defendant from a judgment of the Supreme Court, Kings County (Lawrence, J.), rendered February 2,1982, convicting him of robbery in the first degree, burglary in the second degree, criminal possession of stolen property in the third degree, criminal mischief in the fourth degree, possession of burglar’s tools, and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
Viewing the evidence in the light most favorable to the prosecution, we reject defendant’s argument that the trial court could not rationally have found, beyond a reasonable doubt, that he was guilty of robbery in the first degree and burglary in the second degree (see Jackson v Virginia, 443 US 307).
We have examined defendant’s other contentions and have found them to be without merit. Titone, J. P., Lazer, Mangano and Niehoff, JJ., concur.